41 So. 3d 1106 (2010)
Carlos LLEO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1562.
District Court of Appeal of Florida, Third District.
August 18, 2010.
Carlos Lleo, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and ROTHENBERG, JJ.
ROTHENBERG, J.
Carlos Lleo ("Lleo") appeals the trial court's order denying his petition for writ of habeas corpus on the basis that the court lacked jurisdiction to address Lleo's challenge to the Florida Parole Commission's ("the Commission") revocation of his conditional release. Because we agree with Lleo that the trial court erred in concluding it was without jurisdiction, we reverse the trial court's order and remand for consideration of Lleo's petition on the merits.
A challenge to the Commission's decision to revoke conditional release and the petitioner's claim that he is entitled to immediate release is properly brought by a petition for writ of habeas corpus. See Barrera v. Fla. Parole Comm'n, 987 So. 2d 810, 811 (Fla. 1st DCA 2008); Stanley v. Moore, 744 So. 2d 1160, 1161 (Fla. 1st DCA 1999). Section 79.09, Florida Statutes (2009), requires the inmate to file his/her habeas corpus petition with the clerk of the circuit court of the county in which he/she is detained. See Broom v. State, 907 So. 2d 1261, 1262 (Fla. 3d DCA 2005); Perkins v. State, 766 So. 2d 1173, 1175 (Fla. 5th DCA 2000).
Reversed and remanded.